Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 07/10/2019.
Claims 1-20 are pending, where claims 1 and 11 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 07/10/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification Objection 
The disclosure is objected to because of the following informalities: 
The term “interface engine 335” in paragraph [0032] would be “user interface engine 335” as in Fig. 3. Appropriate correction is required.

Claim Objections 
Claim 10 is objected to because of the following informalities:  
The term “(a2)” in claim 10, line 1 is not clear to the examiner. Appropriate correction or explanation is required. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jones, et al. (USPGPub No. 20190079507 A1). 

As to claims 1 and 11, Jones discloses A method to handle network settings (Jones [abstract] “efficiently managing configuration of modular control systems” [0011-14] [0047] see Fig. 1-21), the method comprising: 
establishing a data transfer link to receive data from a portable data storage device that stores a first configuration profile for a safety control system (Jones [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data - include any suitable type of a removable memory” [0049-51] [abstract] see Fig. 1-21, various configurable data stored in removable memory provides first configurable profile); 
determining whether the safety control system is in a predetermined state; and, if the safety control system is not in the predetermined state (Jones [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [abstract] see Fig. 1-21, saved project stored in modular system as predetermined state), then: 
(a) accessing the portable data storage device; (b) determining whether the first configuration profile matches a second configuration profile pre-existing in the safety control system (Jones [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data” [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0051-53] [abstract] see Fig. 1-21, project stored in modular system as pre-existing profile); and, 
(c) if the first configuration profile matches the second configuration profile, then, transferring a copy of the content of a second network settings of the safety control system to the portable data storage device via the data transfer link (Jones [0051-53] “modular assistant 50 support a backup operation 80 to transfer the active project 70 into the removable memory of the modular controller - compare the projects 72 and 70, merge the projects 72 and 70, or copy the projected 72 into the project 70” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [abstract] see Fig. 1-21, element 50 modular assistant in Fig.3 as data transfer link for matching, comparing and transfers copy content).

It would be therefore obvious to one having ordinary skill in the art at the time of the invention that via data transfer link are assumed as modular assistant for matching, comparing and transfers copy content. 

As to claims 2 and 17, Jones further discloses The method of claim 1, further comprising: 
if the safety control system is in the predetermined state, then: accessing the portable data storage device (Jones [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data” [abstract] see Fig. 1-21, saved project stored in modular system as predetermined state),; and, 
automatically transferring a copy of the content of the first configuration profile and a first network settings to the safety control system (Jones [0051-53] “modular assistant 50 support a backup operation 80 to transfer the active project 70 into the removable memory of the modular controller - compare the projects 72 and 70, merge the projects 72 and 70, or copy the projected 72 into the project 70” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [abstract] see Fig. 1-21, element 50 modular assistant for matching, comparing and transfers copy content).

As to claims 3 and 18, Jones further discloses The method of claim 2, further comprising: executing the first configuration profile on the safety control system in response to a power cycle (Jones [0051-53] “modular assistant 50 support various combinations of the commissioning status of the modular controller and the commissioning status of the active project - executing the modular assistant 50 connects to a modular controller - to perform commissioning steps” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [abstract] see Fig. 1-21, element 50 modular assistant to execute the appropriate configuration).

As to claims 4 and 19, Jones further discloses The method of claim 1, further comprising: 
if the first configuration profile doesn't match the second configuration profile, then, configuring the safety control system to enter a lockout state (Jones [0072-73] “modular assistant 50 - to provide access to connection, configuration management, disconnection, and administration functions” [0051-53] “modular assistant 50 support various combinations of the commissioning status of the modular controller and the commissioning status of the active project - executing the modular assistant 50 connects to a modular controller - to perform commissioning steps” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [abstract] [0082, 89] see Fig. 1-21, disconnect or deactivate for not matching as lockout state).

As to claims 5 and 20, Jones further discloses The method of claim 4, further comprising: upon termination of the data transfer link and cycling power to the safety control system, resuming the safety control system in normal operation using the second configuration profile (Jones [0051-53] “modular assistant 50 support various combinations of the commissioning status of the modular controller and the commissioning status of the active project - executing the modular assistant 50 connects to a modular controller - to perform commissioning steps - first decommission the placeholder and then re-commission” [0072-73] “modular assistant 50 - to provide access to connection, configuration management, disconnection, and administration functions” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0082, 89] [abstract]   see Fig. 1-21, recommissioning when correct matching provides resuming safety control).

As to claims 6 and 12, Jones further discloses The method of claim 1, wherein the predetermined state comprises a predetermined factory default state (Jones [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data” [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0051-53] [abstract] see Fig. 1-21, project stored in modular system as predetermined factory default state).

As to claims 7 and 13, Jones further discloses The method of claim 1, further comprising: indicating, via a user interface on the safety control system, whether the safety control system is in the predetermined state (Jones [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data” [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0051-53] [abstract] see Fig. 1-21, element 24 user interface; project stored in modular system as predetermined state).

As to claims 8 and 14, Jones further discloses The method of claim 1, further comprising: indicating, via a user interface on the safety control system, whether the first configuration profile matches the second configuration profile (Jones [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0072-74] “modular assistant 50 display a certain icon when the active project is incorrect for the attached modular controller - provide icons in the form of flags - when other problems are detected” [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data” [0051-53] [abstract] see Fig. 1-21).

As to claim 9, Jones further discloses The method of claim 1, further comprising: 
if the safety control system is in the predetermined state, then: accessing the portable data storage device (Jones [0013-14] “determining whether an active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0038-41] “memory card 23 coupled to the modular controller 10 in a removable manner - includes various configuration data” [abstract] see Fig. 1-21, saved project stored in modular system as predetermined state); and, 
automatically transferring a copy of the content of the first configuration profile, a first network settings and a first password to the safety control system (Jones [0051-53] “modular assistant 50 support a backup operation 80 to transfer the active project 70 into the removable memory of the modular controller - compare the projects 72 and 70, merge the projects 72 and 70, or copy the projected 72 into the project 70” [0076-77] “retrieve the configuration from the project backup into a new active project - provided the proper authentication password to access the modular controller” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [abstract] see Fig. 1-21, element 50 modular assistant for matching, comparing and transfers copy content).

As to claim 10, Jones further discloses The method of claim 9, further comprising: 
(Jones [0051-53] “modular assistant 50 support various combinations of the commissioning status of the modular controller and the commissioning status of the active project - executing the modular assistant 50 connects to a modular controller - to perform commissioning steps - first decommission the placeholder and then re-commission” [0072-73] “modular assistant 50 - to provide access to connection, configuration management, disconnection, and administration functions” [0013-14] “active project stored in a memory of the workstation matches a saved project stored in a memory of the modular control system” [0082, 89] [abstract]   see Fig. 1-21, various combinations of the commissioning status obviously provides plurality of password as pre-existing and user interface password; disconnect or deactivate for not matching as lockout state).

As to claim 15, Jones further discloses The safety control system of claim 11, wherein the safety control system comprises a first safety relay, a second safety relay, and a safety controller (Jones [abstract] “efficiently managing configuration of modular control systems” [0056-58] “control system 122 has one or more controllers 140, each connected to one or more field devices or smart devices 144 and 146 via input/output (I/O) devices or cards 148 - standard 4-20 ma interfaces” see Fig. 1-21, standard 4-20 ma interfaces provides the safely relays).

(Jones [0011-15] “modular control system includes a modular controller capable of executing the control logic of the modular control system independently of other controllers - equipment configured to perform a physical function in a process plant according to the control logic, and a memory storing a saved project that includes a coordinated set of data for controlling operation of the modular control system” [abstract] “efficiently managing configuration of modular control systems” [0056-58] “control system 122 has one or more controllers 140, each connected to one or more field devices or smart devices 144 and 146” see Fig. 1-21).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Iguchi, USPGPub No. 2018/0052683 A1. 
Liu, et al. USPGPub No. 2016/0259313 A1. 
Nixon, et al. USP No. 10133243 B2.
Ott, et al. USP No. 6898542 B2.
Hutt, et al.  USPGPub No. 20160252891 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119